DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to:
Request for continued examination and amendments, filed on 01/12/2022.

The amendments filed on 01/12/2022 have been entered.
Applicant’s arguments on pages 7-9 of the Remarks filed on 01/12/2022 are considered.  Applicant’s amendments to claims 1-2, 7-8, 14 and 19, result into the withdrawal of the 35 USC § 103 claim rejections previously set forth in the last Office Actions mailed on 10/15/2021.


Reasons for Allowance
Claims 1-4, 6-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
(US 2012/0303633 A1) issued to He et al., hereinafter as “HE”.
(US 2016/0217302 A1) issued to Kassam, hereinafter as “Kassam”.

The following is an examiner’s statement of reasons for allowance: 
HE discloses a computer system that receives a request to determine, for a row in a database supporting GET and SCAN operations, which positions in the row store a payload, wherein the system receive a database query which is processed by determining positions of query attributes in the at least one bitmap index and locating values corresponding to the positions in the at least one data array, and given a position/offset (e.g. the row number), the value of the cell may be easily and quickly retrieved using data array, that is when a request query is received to determine a position/row number of data is that to the row where data, i.e. payload is stored.  Further, the reference discloses retrieving an index data value stored at an index column of the database, wherein the index column including data describing the presence of data within other columns of the row, wherein the bitmap index, each value in the column corresponds to a vector of length r in the bitmap, in which the kth position is 1 if this value appears in the kth row, and 0 otherwise, to that of retrieving an index value describing the presence of data in other columns, i.e. 1 if there is data and 0 otherwise. 
Additionally, the reference to Kassam discloses wherein the retrieval of an index data value and the determination of whether the row stores a value at a particular column does not change the execution time and memory space used based on the size of the payload stored in the particular column, wherein a child identifier may be generated for each data element, where the child identifier may uniquely identify the data element. Furthermore, the reference discloses as a result of the child identifier uniquely identifying the data element, access time to the data element may be independent of the size of the data storage device, such as a database. Therefore, the data element may be accessed in substantially the same amount of time, no matter how many data elements are added to data storage device.
  

Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
3/11/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162  


/Hares Jami/Primary Examiner, Art Unit 2162